United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Munster, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1318
Issued: December 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 26, 2015 appellant filed a timely appeal from an April 21, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
February 9, 2015, as alleged.
On appeal, appellant contends that he did everything he could to get his doctor’s report to
OWCP timely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 19, 2015 appellant, then a 50-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 9, 2015 he “slipped on ice while carrying in the
dark and fell.” He indicated that, as a result thereof, he sustained injuries to his back and
shoulder. In support of his claim appellant submitted a February 17, 2015 duty status report. He
also submitted an “Authorization for Examination or Treatment Form” that was signed on
February 20, 2015. In this form, a physician completed “Part B -- Attending Physician’s
Report.” The handwritten answers on this form are largely illegible, as is the physician’s
signature. The physician checked a box marked “yes” indicating that he believed that appellant’s
condition was caused or aggravated by the employment activity, and he further indicated that
appellant was totally disabled beginning February 17, 2015 until an undetermined date.
By letter dated March 19, 2015, OWCP informed appellant that further information was
needed in support of his claim. Appellant did not respond to this letter.
By decision dated April 21, 2015, OWCP noted that when the claim was first received, it
appeared to be for a minor injury that resulted in minimal or no lost time from work and that
based on this criteria, plus the fact that the employing establishment did not controvert
continuation of pay or challenge the merits of the case, payment of a limited amount of medical
expenses was administratively approved without consideration of the merits of the claim.
However, as OWCP became aware that appellant had returned to work in a full-time capacity, it
conducted a merit review of appellant’s case. It found that, although the evidence established
that the event occurred as alleged, the claim was denied as appellant had not submitted medical
evidence containing a firm medical diagnosis in connection with the injury and or events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure which is alleged to have occurred.3 In
order to meet his burden of proof to establish the fact that he sustained an injury in the
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

2

performance of duty, an employee must submit sufficient evidence to establish that he or she
actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
Appellant alleged that on February 9, 2015 he suffered injuries to his back and shoulder
when he slipped on ice during the performance of his federal duties. OWCP accepted that the
incident occurred as alleged. However, it denied appellant’s claim finding that he failed to
establish a firm medical diagnosis and failed to establish that this diagnosis was causally related
to the employment incident of February 9, 2015. The Board finds that appellant has not
submitted medical evidence that establishes a firm medical condition causally related to the
accepted employment incident.
The medical evidence submitted prior to OWCP’s decision was limited to a duty status
report and an attending physician’s report on an authorization for treatment form. Both of these
documents are largely illegible. The Board cannot read the physician’s signature on either
document and therefore the documents cannot constitute competent medical evidence.7
Furthermore, the Board notes that both of these documents contain conclusions with regard to
appellant’s medical condition, its relationship to his employment, and his work capacity but
without a detailed narrative explaining these conclusions.
A medical diagnosis and an opinion on causal relationship must be based on rationalized
medical opinion evidence.8 A physician must accurately describe appellant’s work duties and
medically explain the process by which these duties would have caused or aggravated his

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

See Merton J. Sills, 39 ECAB 572 (1988).

8

M.E., Docket No. 14-1064 (issued September 29, 2014).

3

condition.9 Because appellant has not provided such medical opinion evidence in this case, he
failed to meet his burden of proof.
The Board notes that appellant submitted additional evidence after OWCP issued its
decision. Appellant contends on appeal that he did everything he could to timely get this
information to OWCP and that any delay was an error on the part of the physician’s office. The
Board lacks jurisdiction to review new evidence for the first time on appeal.10 Appellant may
submit this evidence to OWCP with a formal request for reconsideration within one year of this
merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
February 9, 2015, as alleged.

9

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to claimant’s condition, with stated reasons by a physician). See also V.S., Docket No.
14-2028 (issued June 3, 2015).
10

20 C.F.R. § 501.2(c) (the Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of the final decision).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 21, 2015 is affirmed.
Issued: December 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

